Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered on August 15, 1988, convicting defendant, after a nonjury trial, of reckless endangerment in the second degree and sentencing defendant to a definite term of imprisonment of two months and a probationary period of two years and 10 months, unanimously affirmed.
On October 23, 1986, defendant, who had been engaged in a long-standing dispute with his upstairs neighbor over excessive noise, fired a gun at close range at a visitor to the upstairs apartment, when they met in the stairway. Although the gun was not recovered, the bullet which lodged in the wall was still warm when recovered by the police. The complainant’s testimony, together with the bullet, constituted legally sufficient evidence of reckless endangerment in the second degree, and we find the verdict accorded with the weight of the evidence. (People v Bleakley, 69 NY2d 490.) Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.